DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant argues that the DRY reference uses a conventional high pressure injection molding technique while the DRESEN reference uses conventional low pressure structural reinforced injection-molding (SRIM) techniques. The DRY reference is silent to the injection pressure and holding pressure for molding. However, applicant asserts that a molten thermoplastic polymer has higher viscosity than the components used in SRIM, but there is no evidence to support the assertion. Applicant needs to show that one of ordinary skill in the art would in fact believe injection molding below 60 bar is inoperable and would not attempt to do so. The examiner could then weigh applicant’s evidence against the DRESEN reference which demonstrate operable injection pressures of below 60 bar.
Furthermore, the previous office action provided additional evidence in ZAWACKI et al. (US 2009/0246471) which teaches injection pressure can be dependent on the size and shape of the mold and teaching injection can be performed over a range of pressures including 20-138 bar [0050]. The reference shows how other molding techniques are also performed below 60 bar. Applicant points out that the injection molding in ZAWACKI is a mixture of gas and polymer which forms a foam instead of an unfoamed functional layer. However, the examiner notes that the DRY reference is completely silent to the pressure used for injection molding. Accordingly one of ordinary 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 15, 24, and 26 are rejected under 35 U.S.C. 103 as being obvious over DRY et al. (US 2005/0079336) in view of LANG et al. (US 2004/0247725) and DRESEN et al (5,184,866)
Regarding claims 14 and 15,
	DRY teaches a method of making a foamed core with a plastic shell or skin overmolded onto it abstract. The method includes forming a foam core first and placed in an overmolding cavity [0022]. The reference states that the core can be any foamed material such as polypropylene (thermoplastic polymer) [0025].  The overmolding step can be performed by a conventional injection molding machine [0033].
DRY teaches using any foam material as the core but does not expressly teach a particle foam. However, LANG teaches how to form a particle foam molded part abstract. The particle foams have a benefit that they are made with low energy consumption at low cost [0049]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to create a foam body out of particle foam because particle foam can be produced at low costs. There is a reasonable expectation of success because DRY teaches any foamed material can be used.
Column 4 line 46-66. The injection molding similarly places a foam insert in the mold prior to injection column 7 lines 18-29. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to perform the injection molding step over a foam insert using the pressure described in DRESEN as a known operation parameter that can be used to injection mold a layer over a foam core.
Regarding claim 24,
	The references do not expressly teach the temperature of the molds during the injection process. Accordingly, they can be reasonably interpreted to be room temperature (18-20°C) which falls within the claimed range.
Regarding claim 26,
	The structure of the molding in DRY can be for a handle [0018]. The handle shape is considered to be a functional element.
Claim 16 is rejected under 35 U.S.C. 103 as being obvious over DRY et al. (US 2005/0079336) in view of LANG et al. (US 2004/0247725) and DRESEN et al (5,184,866) further in view of MEDINA-GALARZA et al. (US 2006/0147697).
Regarding claim 16,
	WANG teaches an injection pressure but does not expressly teach the other process parameters. However, MEDINA-GALARZA teaches that the pressure is a process parameter that is a result effective variable for injection molding [0020].  At the 
The examiner notes that the claim further requires an injection speed of 100mm/s.  The claimed speed is a linear (average) velocity and is therefore a function of flow rate and flow diameter.  The linear velocity of a particular flow rate will decrease as the diameter of the flow increases.  The change in diameter is considered a change in size/proportion which is prima facie obvious, MPEP 2144.04.IV.A.
Claims 18 are rejected under 35 U.S.C. 103 as being obvious over DRY et al. (US 2005/0079336) in view of LANG et al. (US 2004/0247725) and DRESEN et al (5,184,866) further in view of LEBERFINGER et al. (US 2006/0235095).
Regarding claim 18,
	The references teach using a foam core but do not teach a foam that is expanded thermoplastic polyurethane. However, thermoplastic polyurethanes (TPUs) are known in the art for having good chemical resistance according to LEBERFINGER [0001] and can be similarly foamed [0005]. At the time of the invention it would have been prima facie obvious to use thermoplastic polyurethane as the polyurethane foam in DRY as a simple substitution of known foamed polymer. In addition, as described above, DRY teaches any foamed material can be used.
Claims 19 and 23 are rejected under 35 U.S.C. 103 as being obvious over DRY et al. (US 2005/0079336) in view of LANG et al. (US 2004/0247725) and DRESEN et al (5,184,866) further in view of GARNER et al. (US 3,883,629)
Regarding claim 19,
column 3 lines 22-50. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the polymers of GARNER in the injection molding process of DRY as a simple substitution of known suitable thermoplastic polymers used to injection mold with a foam core.
Regarding claim 23,
	As described above, modified DRY uses the same thermoplastic polymers in the injection process. The same polymers with have the same melting temperatures.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being obvious over DRY et al. (US 2005/0079336) in view of LANG et al. (US 2004/0247725) and DRESEN et al (5,184,866) further in view of NAKAYAMA et al. (US 2011/0300361).
Regarding claims 20 and 21, 
	The references teach applying a layer of thermoplastic polymer to a polymer foam.  The reference does not teach pretreatment of the foam layer.  However, NAKAYAMA teaches that foams can undergo surface treatment from corona discharge or plasma treatment to improve adhesion of a coating layer [0043].  The foam is similarly polymeric [0040].  At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to treat the foam with corona discharge or plasma treatment to enhance the adhesion of the applied thermoplastic polymer layer to the foam. 

Claims 22 are rejected under 35 U.S.C. 103 as being obvious over DRY et al. (US 2005/0079336) in view of LANG et al. (US 2004/0247725) and DRESEN et al (5,184,866) further in view of MAURER et al. (US 2011/0293914).
Regarding claim 22,
	The references teach using a polymer foam as a core for injection molding but do not teach the proportion of interstices. However, the examiner notes that the porosity and density is merely a design choice that can be made to obtain a foam of a desired density/hardness.  MAURER teaches it is known in the art to form a foam core of desired density [0007].  At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to manipulate the porosity of the foam to obtain a desired density/hardness.
Claim 25 is rejected under 35 U.S.C. 103 as being obvious over DRY et al. (US 2005/0079336) in view of LANG et al. (US 2004/0247725) and DRESEN et al (5,184,866) further in view of KOCHI et al. (US 2009/0075084).
Regarding claim 25,
	DRY teaches forming a skin/shell layer over a foam core but does not teach the thickness of the skin layer. DRY further mentions the use of the product in the interior of a vehicle [0015]. KOCHI teaches that when using a skin molded part for a vehicle interior the thickness of the skin is generally about 0.5-3mm [0010] which falls within the claimed range. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to make the skin/shell of DRY to the thickness of 0.5-3mm because that is typical for vehicle interiors.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being obvious over DRY et al. (US 2005/0079336) in view of LANG et al. (US 2004/0247725) and DRESEN et al (5,184,866) further in view of LEBERFINGER et al. (US 2006/0235095).
Regarding claim 27,
	DRY teaches a method of making a foamed core with a plastic shell or skin overmolded onto it abstract. The method includes forming a foam core first and placed in an overmolding cavity [0022]. The reference states that the core can be any foamed material such as polypropylene (thermoplastic polymer) [0025].  The overmolding step can be performed by a conventional injection molding machine [0033].
DRY teaches using a foam core but do not teach a foam that is expanded thermoplastic polyurethane. However, thermoplastic polyurethanes (TPUs) are known in the art for having good chemical resistance according to LEBERFINGER [0001] and can be similarly foamed [0005]. At the time of the invention it would have been prima facie obvious to use thermoplastic polyurethane as the polyurethane foam in DRY as a simple substitution of known foamed polymer. In addition, as described above, DRY teaches any foamed material can be used.
Modified DRY teaches using any foam material as the core but does not expressly teach a particle foam. However, LANG teaches how to form a particle foam molded part abstract. The particle foams have a benefit that they are made with low energy consumption at low cost [0049]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to create a foam body out of particle foam because particle foam can be produced at low costs. There is a 
	DRY teaches an overmolding step for forming the skin/shell layer onto the foam core by injection molding but does not teach the injection pressure of less than 60 bar. However, DRESEN teaches that when injection molding the injection pressure can be 30-80 psi (less than 60 bar) Column 4 line 46-66. The injection molding similarly places a foam insert in the mold prior to injection column 7 lines 18-29. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to perform the injection molding step over a foam insert using the pressure described in DRESEN as a known operation parameter that can be used to injection mold a layer over a foam core.
Regarding claim 28,
	DRY teaches a mold core 125 is placed in a mold with a cavity member and mold core member (top and bottom half) 142 and 144, as shown in Fig. 8. The reference does not teach the size of the sprue for applying polymer by injection process. The reference does not expressly teach the size of the injection bore, the change in size of the bore providing molding material into the mold is considered prima facie obvious as a change in size, MPEP 2144.04.IV. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to find a workable range of injection bore sizes to provide the molding material into the mold. Changing the diameter of an injection bore does not change the principal of operation.
Claim 29 is rejected under 35 U.S.C. 103 as being obvious over DRY et al. (US 2005/0079336) in view of LANG et al. (US 2004/0247725) and DRESEN et al (5,184,866) and LEBERFINGER et al. (US 2006/0235095) further in view of HIROSE et al. (US 2009/0215914)
Regarding claim 29,
The references teach a thermoplastic foam but do not teach an aliphatic-aromatic copolyester. However, when forming foamed thermoplastic resins, HIROSE teaches a molded article of foamed particles with high heat insulation and biodegradability abstract. The foam in HIROSE is a polyester based resin such as Exoflex® [0024] which is the same biodegradable aliphatic-aromatic polyester described in applicant’s disclosure. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the foamed particles of HIROSE because the biodegradable foam is eco-friendly and provides high heat insulation.
Claim 30 is rejected under 35 U.S.C. 103 as being obvious over DRY et al. (US 2005/0079336) in view of LANG et al. (US 2004/0247725) and DRESEN et al (5,184,866) further in view of LEBERFINGER et al. (US 2006/0235095) further in view of GARNER et al. (US 3,883,629)
Regarding claim 30,
	DRY teaches injection molding a skin/shell layer over a foam core but does not teach what materials can be injection molded. However, GARNER teaches that when injection molding an article with a foam core, suitable injection moldable polymers include polymethyl methacrylate, styrene and acrylonitrile copolymers that can have butadiene column 3 lines 22-50. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the polymers of GARNER in 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712